Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21  have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US20170174356) in view of Kempton (US20150037135) and  Patrick (US20060169533).
With respect to claim 1 Lucas discloses an inlet duct for an APU of an aircraft comprising:
An interior surface of at least one side of the inlet duct;
A silencing means configured to dampen sounds from the APU.
Lucas does not disclose a resonator array having a plurality of resonator chamber modules, the resonator array coupled with the interior surface and configured to dampen sound from the APU;
A module of the plurality of resonator chambers modules including: 
A first chamber including a first end, a second end, a first sidewall, and a first interior space having a longitudinal portion , the first chamber having a first length that extends between the first and second ends of the first chamber; and;

Wherein the second longitudinal portion has an axis that is parallel to and spaced from an axis of the first longitudinal portion
wherein the first chamber is tuned to dampen a first frequency of sound and the second chamber is tuned to dampen a second frequency of sound. 
Kempton discloses a resonator array (see figure 3) having a plurality of resonator chamber modules (see figure 3) the resonator array coupled with the interior surface and configured to damp sound from an aircraft component (engine in this case);
A module of the plurality of resonator chamber modules including”
A first chamber (see 54 in figure 2) including a first end, a second end a first sidewall and a first interior space, the first chamber having a first length that extends between the first and second ends of the first chamber; and
A second chamber (58) including a first end, a second end, a second sidewall and a second interior space, the second chamber having a second length that extends between the first and second ands of the second chamber,
Wherein the first chamber is tuned to dampen a first frequency of sound and the second chamber is tuned to dampen a second frequency of sound (as would be readily understood by the size and configuration differences.
It would have been obvious to one of ordinary skill before the time of the effective filing in the art to apply the resonator array as taught by Kempton with the acoustically damped APU of Lucas to enhance the sound reduction of the device.

It would have been obvious to one of ordinary skill in the art to so arrange the chambers such that the parallel sections aligned to allow for the maximum amount of resonant space. 
With respect to claim 2 Lucas as modified (see Patrick figure 3) discloses the resonator array such that the first and second lengths are different.
With respect to claim 3 Lucas as modified discloses the invention as claimed except expressly wherein the first length is equivalent to a multiple of 0.5 of the second length. It would have been an obvious matter to select such a length as a matter of optimization of the device. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 4 Lucas as modified (see Kempton) further discloses a resonator structure in which a bend region is positioned between the first and seconds ends of the first chamber, and the first and second legs of the first chamber are coupled by the bend region (see Kempton figure 2).
With respect to claim 5 Lucas as modified (see again figure 2 of Kempton) further discloses wherein the first and second legs of the first resonant chamber are at an  angle of approximately 90 degrees.
With respect to claim 6 As applied to the first chamber the bend region would logically be applied to the second chamber (see the teachings of Patrick as it regards the similar shape of the respective resonant chambers).
With respect to claim 7 As it regards the nesting of the resonators, this arrangement would have been obvious based upon the bend teachings of Kempton and the side by side arrangement of the chambers of Patrick. 

With respect to claim 10 Lucas as modified further discloses wherein each of the modules of the plurality of resonant chamber modules (see Kempton) includes first and second chambers having respective first and second lengths, the first and second lengths being different (see Patrick).
With respect to claim 11 Lucas as modified (see Kempton figure 3) further discloses wherein the module is a first module and the plurality of resonator chamber modules further includes a second module, the second module comprising first and second chambers having respective first and second lengths and first and second sidewalls, the first module interconnected with the second module. 
With respect to claim 12 Lucas as modified discloses a plurality of chambers (see Patrick the module includes numerous chambers) comprises a third chamber having a bend region, the second chamber nested in the bend region of the third chamber (so as to allow maximization of the resonant space see also the arrangement of the side by side arrangement of Patrick).
2.Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas
(US20170174356) in view of Kempton (US20150037135) and  Patrick (US20060169533) as applied to claims 1-12 above and in further view of Motsinger (US3819009).
With respect to claim 13 Lucas as modified discloses a resonator arrays in claim 1, but fails to disclose an array of Helmholtz resonators as claimed. 
Motsinger discloses a nested array of Helmholtz resonators which together form individual modules.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Motsinger to use Helmholtz resonators with the resonator structures of Lucas as modified to further recue the noise of selected frequencies.

With respect to claim 15 Lucas as modified further discloses wherein the first type of chamber has a first diameter and the second type chamber has a second diameter, The first and second diameters being different (as taught by Motsinger).
With respect to claim 16 Lucas as modified further discloses wherein the first chamber each comprises a bend region and first and second legs on either side of the bend region (see teachings  of Kempton for a bend and how this is applied to the arrangement of Patrick. )
With respect to claim 17 Lucas as modified further discloses wherein the second type chamber is nested in respective bend regions of the first type chamber (se Kempton positioning of the respective chambers using the bend region for situating the chambers and there is nesting as is also taught by Motsinger).
With respect to claim 18 Lucas as modified further discloses wherein the first type chamber has a first cross sectional shape and the second type chamber has a second cross sectional shape (see Motsinger). 
With respect to claim 19 the difference between the chambers shapes is one of size. As such  the non-congruent chambers are considered to have different cross sectional shapes.
3. Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas
(US20170174356) in view of Kempton (US20150037135) and  Patrick (US20060169533)  as applied to claims 1-12 above and in further view of Lin (US20180218723).
With respect to claim 20 Lucas as modified discloses the invention as claimed except for the use of the steps of inserting a material dispensing head into an inlet duct, locating the material  dispensing head adjacent an interior wall of the inlet duct and adding the material.
Lin discloses (paragraph 0043) the use of such an additive manufacturing process in the
formation of an acoustic liner.
It would have been obvious to one of ordinary skill in the art to use the method of additive manufacture as taught by Lin with the device of Lucas as modified to provide rapid construction with limited wasted material.
With respect to claim 21 Lucas as modified (see Lucas) discloses wherein the inlet duct is positioned in an aircraft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837